—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Minardo, J.), rendered January 8, 1997, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress evidence.
Ordered that the judgment is affirmed.
We agree that the defendant’s nonverbal communication was elicited in violation of his right against self-incrimination (see, People v Rivera, 57 NY2d 453). Nonetheless, in view of the overwhelming evidence of the defendant’s guilt presented at trial (see, People v Crimmins, 36 NY2d 230), the admission of evidence of that conduct at trial was harmless beyond a reasonable doubt. Santucci, J. P., Luciano, Schmidt and Smith, JJ., concur.